11-3273-cv
Horrigan v. Wald

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
A party citing a summary order must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the Daniel
Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on the 6th day
of December, two thousand twelve.

PRESENT:
      JOSÉ A. CABRANES,
      REENA RAGGI,
                    Circuit Judges,
      JED S. RAKOFF,
                    District Judge.*
__________________________________________

Holly Horrigan,

                     Plaintiff-Counter Defendant-Appellee,
                                                                                      No. 11-3273-cv
                              v.

John Wald, individually, and as President of Pendelton
Trading Systems, Inc.,

                     Defendant-Counter Claimant-Appellant,

Pendelton Trading Systems, Inc., a New Jersey Corporation,

            Defendant.**
__________________________________________

*
 The Honorable Jed S. Rakoff, of the United States District Court for the Southern District of New York, sitting by
designation.
**
     The Clerk of Court is directed to amend the caption of this case to conform to the listing of the parties shown above.

                                                              1
FOR PLAINTIFF-COUNTER-
DEFENDANT-APPELLEE:                                    Kevin E. Bowens, Barron & Newburger, P.C.,
                                                       Scarsdale, NY.

FOR DEFENDANT-COUNTER-
CLAIMANT-APPELLANT:                                    John Wald, pro se, Shavano Park, TX.

        Appeal from the United States District Court for the Southern District of New York

(Richard J. Holwell, Judge).

        UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the District Court’s June 28, 2011 Order granting partial

final judgment pursuant to Fed. R. Civ. P. 54 (b) is AFFIRMED.

        Defendant-Counter Claimant-Appellant John Wald appeals from the District Court’s June

28, 2011 Order (1) granting partial final judgment in favor of plaintiff-counter-defendant-appellee

Holly Horrigan in the amount of $125,000 plus interest on her breach of contract claim, and (2)

denying as untimely Wald’s motion for reconsideration of the District Court’s December 7, 2009

Order, which had granted summary judgment in favor of Horrigan on her breach of contract claim.

        We review an order granting summary judgment de novo and “resolv[e] all ambiguities and

draw[ ] all permissible factual inferences in favor of the party against whom summary judgment is

sought.” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (quoting Wright v. Goord, 554 F.3d 255, 266

(2d Cir. 2009)). We assume the parties’ familiarity with the underlying facts, the procedural history

of the case, and the issues on appeal.

        On appeal, Wald does not raise any arguments with regard to the District Court’s denial of

his motion to reconsider or its Order making final its grant of partial summary judgment, and he has

therefore abandoned any such arguments. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.

1995). With regard to Wald’s arguments about the District Court’s grant of partial summary

judgment in favor of Horrigan on her breach of contract claim, we find them to be without merit,

                                                   2
substantially for the reasons stated in the District Court’s careful and comprehensive Memorandum

Opinion and Order dated December 7, 2009.

       Accordingly, the June 28, 2011 Order of the District Court is AFFIRMED.


                                             FOR THE COURT
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                3